DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/10/21 have been fully considered but they are not persuasive.  Applicant asserts that Tondra discloses a pulse width modulated control signal to its pump, which is distinguished from the claimed pump that adjusts a pulse-feed rate according to a duty cycle.  However, pulse width modulation involves a pulsed duty cycle (see https://en.wikipedia.org/wiki/Pulse-width_modulation).  Thus, the control unit of Tondra is configured to control its liquid feed using a pulse-feed pump according to a duty cycle.  Furthermore, Tondra discloses that “upon receiving the control signal from the controller, the driver 232 adjust the voltage to a proper value for input to the power switching device 234 which switches on and [off] the controls of the motor in the pump 808 thereby controlling the amount of cleaning solution flowing to the distributor 792.” (para. 31, emphasis added).  Tondra clearly contemplated a pulsed signal to the pump that can pulse feed liquid from the pump based on a desired liquid demand.

Response to Amendments
Amendments to the claims overcome the objections to claims 1, 2, and 4 set forth in the prior Office action.  Therefore, the objections are withdrawn.
Amendments to the claims overcome the rejections of claims 2-7 and 11-13 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejections are withdrawn.
The rejections of claims 1-7, 9, and 11-13 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20040221415 by Tondra et al. 
As to claim 1, Tondra teaches a surface treatment machine (60; fig. 1,2), comprising: a frame 82 configured to translate with respect to a surface 74 (fig. 1); a surface treatment element in the form of a brush 70,72 connected to said frame 82 and configured to treat with liquid a surface 74 with respect to which said frame 82 advances; a reservoir 622 (fig. 1) connected to said frame 82 and arranged to provide liquid to said surface treatment element 70,72 through a delivery mouth 792 (fig. 2); an 
As to claim 5, Tondra teaches that the operating parameter is a measurement of the the speed (P3) of said machine relative to said surface 74 (paras. 31-32, fig.2), wherein the sensor is a speed sensor 204 that provides a value P3 of the frame with respect to the surface (para. 27) proportional to the speed and the function is calculated 
As to claim 6, Tondra teaches that the frame translates by means of wheels and that the sensor provides a speed proportional to a speed by using an encoder (paras. 27-29, the controller functions as an encoder to interpret the pulsed signals).
As to claim 9, Tondra teaches a display unit that can display operating parameters and is further capable of displaying a calculated range (para. 26).

Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20040221415 by Tondra et al. in view of U.S. Patent Application Publication 20070192973 by Eklund et al.
As to claim 2, Tondra does not teach that P is a measurement of a reservoir liquid level and that the function is a function of the liquid level.  However, one of ordinary skill in the art would have recognized as obvious to modify the surface treatment machine of Tondra to measure liquid level in its reservoir and determine a flow rate based on the liquid level.  Eklund teaches a surface treatment machine and teaches that the flow rate of liquid is optimized based on the level of liquid in the 
As to claim 3, Tondra teaches that its adjustment element is an adjustable pump 808 (para. 31), and one of ordinary skill in the art would have recognized as obvious to pulse feed the liquid in an increasing way responsive to the liquid level based on the teachings of Eklund regarding the desire to maintain a flow rate in response to changing head pressures.
As to claim 11, a force sensor is not a required element and therefore the combined apparatus satisfies the claim limitations.
As to claim 12, a level sensor is not a required element and therefore the combined apparatus satisfies the claim limitations.

s 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20040221415 by Tondra et al. in view of U.S. Patent Application Publication 20150238060 by Balas et al.
As to claim 4, Tondra teaches that its adjustment element is an adjustable pump 808 (para. 31), but does not teach a flow rate sensor and that P is a measurement of a flow rate and that the function is a function of the flow rate.  However, one of ordinary skill in the art would have recognized as obvious to modify the machine taught by Tondra to optimize its flow rate based on a measured flow rate of the liquid.  Balsas teaches a surface treatment machine with a flow meter 135 and further teaches that the operating flow rate of the liquid delivery is proportional to the measured flow rate from the sensor (para. 24).  Balsas teaches that using a flow meter and having the flow rate controlled based on the measured flow rate to maintain constant flow (para. 24).  One of ordinary skill in the art would have been motivated to modify the machine taught by Tondra to have the flow sensing and control capabilities taught by Balas in order to realize the benefits taught by Balas, namely to result in constant flow of the liquid.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 13, Balas teaches that its flow rate sensor is a flow meter (para. 24).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20040221415 by Tondra et al. in view of U.S. Patent Application Publication 20160287044 by Tanaka et al.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SPENCER E. BELL/             Primary Examiner, Art Unit 1711